This office action is in response to the amendments filed on 05/11/2022. Claims 1-2, 4-9, 11-16, 18-21 are currently pending in the application. 
Allowable Subject Matter
Claims 1-2, 4-9, 11-16, 18-21 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 8 and 15 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 8, 15: “… identifying, by a computer system, a list of storage object components impacted by a maintenance event or failure of a first host system in the cluster, wherein each host system in the cluster comprises locally-attached storage resources that are aggregated into a virtual storage pool, wherein the virtual storage pool holds storage object components of virtual machines (VMs) running on the cluster, and wherein the storage object components impacted by the maintenance event or failure are stored on the locally-attached storage resources of the first host system; determining, by the computer system, a priority class for each storage object component in the list, the determined priority class being based on a VM level priority class assigned to a VM to which the storage object component belongs;…”;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Patel teaches a Hyper-Converged Infrastructure (HCI)/physical Infrastructure correlation system includes a compute/networking/storage physical infrastructure system coupled to an HCI correlation system via a network.
Tal teaches a storage system with prioritized RAID rebuild.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114